Citation Nr: 0821378	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk







INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 
noncompensable (0 percent) rating for hearing loss, effective 
January 30, 2006.

In April 2006, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned.  A statement of the 
case (SOC) was issued August 2006.  In August 2006, the 
veteran's representative filed a substantive appeal in lieu 
of a VA Form 9, Appeal to Board of Veterans' Appeals.

Because the appeal involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is  
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for a higher initial rating for the 
service-connected bilateral hearing loss is warranted.

The veteran's last VA examination was in February 2006.  In 
June 2007, the veteran submitted, along with new evidence 
recommending hearing aids, in which he asserted that his 
bilateral hearing loss had worsened..  Therefore, to ensure 
that the record reflects the current severity of the 
veteran's hearing loss, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Hence, the RO should arrange for the veteran to undergo VA 
audiological evaluation at a  VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim (as the original claim will be decided on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007)).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled evaluation,  the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Also, , to ensure that all due process requirements are met, 
the RO should  give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
TheRO's adjudication of the claim for a higher initial rating 
should include consideration of the additional evidence 
submitted directly to the Board in March 2008 (without a 
waiver of RO consideration of the evidence).  Also in 
adjudicating the claim, the RO should address whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson 
(cited to above), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for higher rating, that is not 
currently of record.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified (and 
for which any necessary authorization has 
been provided),  by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated within the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received from each contacted 
entity have been associated with the 
claims file, or  the time period for the 
appellant's response has expired, the RO 
should arrange for the appellant to 
undergo audiological evaluation, by an 
audiologist, at a VA medical facility.  
Audiometry and speech discrimination 
testing must be accomplished.  The 
audiologist should set forth all 
evaluation findings in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled audiological evaluation, the RO 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the date and time of the evaluation  
sent to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the higher rating 
claim on appeal in light of all pertinent 
evidence(to include that submitted 
directly to the Board in March 2008) and 
legal authority.  The RO's adjudication 
of the claim should include  
consideration of whether "staged rating," 
pursuant to Fenderson (cited to above), 
is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


